NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BAYER SCHERING PHARMA AG AND BAYER
I'IEALTHCARE PHARMACEUTICALS, INC.,
Plaintiffs-Appellants,
V.
LUPIN, LTD AND LUPIN PHARMACEUTICALS,
INC.,
Defen,dants-Appellees. . _
BAYER SCHERING PHARMA AG AND BAYER
I'IEALTHCARE PHARMACEUTICALS, INC.,
Plc.-,intiffs-Appellants,
V.
SANDOZ, INC.,
Defendant-Appellee,
AND
WATSON PHARMACEUTICALS, INC. AND WATSON
LABORATORIES, INC.,
Defend0:n,ts-Appellees.
2011-1143, -1228

BAYER SCHERING PHARMA V. LUPIN LTD 2
Appea1s from the United States District C0urt for the
Southern District of New York in case nos 10-CV-5423
and 08-CV-371O, Judge Pa1L1 G. Gardephe.
ON MOTION
ORDER
Lupin, Ltd. et a1. move without opposition for a 25-day
extension of tin1e, until July 8, 2011, to file their brief
Up0n consideration thereof
IT ls 0RDEREo THAT:
The motion is granted
FOR THE CoUR_T
-um 1 5  /s/ Jan Horba1y
Date J an Horbaly
C1erk
cc: Peter V. Bensinger, Jr., Esq. HLED
RObert F- Green, ESq~ u.s.coum oFA1>Pe\Ls ma
J0Seph A_ HyndS, ESq_ THE FEDERAL C1RCU\T
1\/lark T. Jansen, Esq. JUN 1
Christopher N. Sipes, Esq. 5 2011
320 1mH0nsALv
swan